DETAILED ACTION
This action is responsive to the communication filed on 01/26/22.
Claims 1, 2, 11 and 20 have been amended.
Claims 1-7, 9-17 and 19-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 01/26/22 have been fully considered but they are not persuasive. In response to applicants’ arguments that the cited references are not understood to teach or suggest all of the features of independent claim 1, the examiner respectfully disagrees.
Applicants submit that Ubillos does not teach or suggests at least the features of generating second metadata comprising information related to image processing operation modifying the first image data to generate the second image data, the second metadata further comprising a first identifier associated with the first image data and second identifier associated with the second image data” as recited in amended claim 1.
However, while Ubillos discloses the image ID 3705 is a unique identifier for the image. Ubillos further discloses the application of some embodiments stores information in a data structure that represents images managed by the application, where the image editing application includes image data storage 3245. The image data storage 3245 
Further, while Ubillos does not explicitly disclose a first identifier associated with the first image data and a second identifier associated with the second image data, Ubillos does disclose a data structure for an image, the data structure including image data and cached image versions where the cached image versions store multiple display resolution versions including the original image and one or more edited versions of the image. It is the examiner’s contention that while Ubillos does not explicitly disclose a first identifier and a second identifier, Ubillos discloses storing multiple versions of the image including the original image and one or more edited versions of the image and thus must include some analogous manner of distinguishing between the multiple versions of the image.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7, 9-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al (US Pub. No. 2018/0143748 herein after “Ahmed”) and Goodrich et al (US Pub. No. 2021/0065454 herein after “Goodrich”) and further in view of Ubillos et al (US Pub. No. 2013/0239056 herein after “Ubillos”).

As per claim 1, and similarly claims 11 and 20, Ahmed discloses a method, comprising:
receiving, using one or more hardware processors, first metadata corresponding to a respective media overlay to be applied to first image data, the first metadata including information indicating that the respective media overlay is configured to be applied as an image processing operation during post-processing of image data during a post-capture stage (Ahmed, para[0065] receive the first user interface relative to a modifier carousel rendered with a display, the modifier carousel can include a set of user interface elements, each interface element may be associated with discrete image modifiers);
selecting, using the one or more hardware processors, the respective media overlay in response to the information indicating that the respective media overlay is configured to be applied as an image processing operation during post-processing of image data (Ahmed, para[0066-0067,0071,0078-0080] determine a modifier context based at least in part on the characteristics of the user interaction, identify a modifier category; identifies the set of modifiers; identifiers at least one image modifier in the identified set of modifiers, may select the highest ranked image modifier in the identified set of image modifiers); 
based at least in part on a category indicator associated with the respective media overlay, populating, using the one or more hardware processors, a group of media overlays with at least the respective media overlay (Ahmed, para[0083-0088,0117] may surface up to a predetermined number of image modifiers per set of image modifiers; each associated with a different category; generates a representation of the modifier carousel…operation 540 FIG. 5: presenting carousel of media content item(s) and media overlay(s); load selected filters into the modifier carousel); 
generating, using one or more hardware processors, second image data based on the first metadata and the image processing operation performed on the first image data (Ahmed, para[0091] applies the image modifier associated with the modifier icon).
Ahmed does not explicitly discloses receiving metadata information corresponding to a respective media overlay, the metadata including information indicating that the respective media overlay is configured to be applied as an image processing operation during post-processing of image data during a post-capture stage.
However, Goodrich discloses receiving metadata information corresponding to a respective media overlay, the metadata including information indicating that the respective media overlay is configured to be applied as an image processing operation during post-processing of image data during a post-capture stage (Goodrich, para[0100-0101,0129] data for a 3D message…message annotations include: metadata corresponding to additional metadata including …3D message metadata appended to camera image metadata, receives a standard 2D .
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Goodrich’ s teaching of Generating 3D Data in a Messaging System into Ahmed’s teaching of a Smart Carousel of Image Modifiers because one of the ordinary skill in the art would have been motivated to support the creation and sharing of interactive 3D media.
Neither Ahmed not Goodrich discloses generating, using one or more hardware processors, second metadata comprising information related to the image processing operation modifying the first image data to generate the second image data and sending, using the one or more hardware processors, a message to a second client electronic device, the message comprising the first image data, the first metadata, the second image data, and the second metadata.
However, Ubillos discloses generating, using one or more hardware processors, second image data based on the image processing operation performed on the first image data (Ubillos, para[0075-0076] applying effects to an image);
generating, using one or more hardware processors, second metadata comprising information related to the image processing operation modifying the first image data to generate the second image data (Ubillos, para[0081,0395-0398] the application stores the data structure in a manner that preserves the original image when the image is edited, caches different versions of the image; the data structure ; the second metadata further comprising a first identifier associated with the first image data, and a second identifier associated with the second image data (Ubillos, para[0463] the cached image versions store versions of the image that are commonly accessed and displayed, some embodiments store multiple display resolution versions including the original image and one or more edited versions of the image); 
sending, using the one or more hardware processors, to a first client electronic device, the second metadata including at least information related to the group of media overlays; and sending, using the one or more hardware processors, a message to a second client electronic device, the message comprising the first image data, the first metadata, the second image data, and the second metadata (Ubillos, para[0082] allows the user of the application to send images to users of other devices that are also running the application, the application sends the image in a data structure that stores the image in a non-destructive manner; the recipient of the image may view the original image, the version edited by the sender, make additional and/or different edits to the image, send the image to other users, etc.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ubillos’ Fanning User Interface Controls for a Media Editing Application into the combination of Ahmed and Goodrich’s teaching because one of the ordinary skill in the art would have been motivated to send the image in a data structure that stores the image in a non-destructive manner that preserves the original image when the image is edited. 

As per claim 2 and 12, Ahmed discloses the method of claim 1, wherein the first client electronic device presents a plurality of selectable graphical items on a display of the first client electronic device, each selectable graphical item corresponding to a respective media overlay from the group of media overlays (Ahmed, para[0064,0083-0088]); and wherein the first identifier and the second identifier are different (Ubillos, para[0463]).

As per claim 3 and 13, Ahmed discloses the method of claim 2, wherein the plurality of selectable graphical items are selected based at least in part on information from the second metadata (Ahmed, para[0077-0080;0089-0090]).

As per claim 4 and 14, Ahmed discloses the method of claim 3, wherein the information from the second metadata indicates that each media overlay from the group of media overlays corresponds to a same media overlay type (Ahmed, para[0052,0066-0071;0074-0075]).

As per claim 5 and 15, Ahmed discloses the method of claim 3, wherein the information from the second metadata indicates that only a subset of media overlays from the group of media overlays corresponds to a same media overlay type (Ahmed, para[0074-0077]).

As per claim 6 and 16, Ahmed discloses the method of claim 1, further comprising: determining a number of media overlays for including in the group of media overlays; and declining to include a particular media overlay based at least in part on determining that the group of media overlays includes a set of media overlays that meets the number of media overlays (Ahmed, para[0083]).

As per claim 7 and 17, Ahmed discloses the method of claim 1, further comprising: determining a number of media overlays for including in the group of media overlays, wherein populating the group of media overlays with at least the respective media overlay is based at least in part on determining that the group of media overlays includes a set of media overlays that is less than the number of media overlays (Ahmed, para[0083]).

As per claim 9 and 19, Ahmed discloses the method of claim 8, wherein a plurality of selectable graphical items are presented within a carousel interface in a display of the first client electronic device, and each selectable graphical item corresponds to a respective media overlay from the group of media overlays (Ahmed, para[0087-0088]).

As per claim 10, Ahmed discloses the method of claim 1, wherein selecting the respective media overlay is further in response to determining a context of the first client electronic device, the context indicating a messaging application has accessed media content for modifying during a post-capture time period (Ahmed, para[0066-0068]).

As per claim 21, neither Ahmed nor Goodrich discloses, however, Ubillos discloses the method of claim 1, wherein the second client electronic device performs a different image processing operation to the first image data to generate third image data, the different image processing operation replaces the image processing operation performed on the first image data and the third image data replaces the second image data (Ubillos, para[0082]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571)270-7167.  The examiner can normally be reached on Monday to Friday, 10:00 am - 6:00pm EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/NATISHA D COX/           Primary Examiner, Art Unit 2448